DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 03/21/2022 have been entered and carefully considered with respect to claims 1 – 21, which are pending in this application. Claims 1 – 20 are amended. Claim 21 is new. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 12:
	Applicant submits that Zhou and Hu, whether taken individually or in combination, fail to teach or suggest each of the features of independent Claim 1. Zhou does not describe a parameter indicating whether the subpictures of the current picture are independently coded, much less that such parameter is arranged to be conditionally obtainable when another parameter indicates that the number of the subpictures of the current picture is greater than one. Hu does not overcome the above-noted deficiencies of Zhou. Hu is silent regarding a first parameter indicating a number of subpictures of a current picture, a second parameter indicating whether the subpictures of the current picture are independently coded, and third parameters indicating whether each Reply to Office Action of December 21, 2021one of the subpictures is treated as a picture, much less that such parameters are arranged to be conditionally obtainable one depending upon another. 
For at least these reasons, Zhou and Hu fail to teach or otherwise suggest all the features recited in independent Claim 1, and independent Claim 1 is thus believed to be patentable over Zhou and Hu together with all claims depending therefrom. 
   	Moreover, amended independent Claims 10 and 19, although differing in scope and/or statutory class, patentably define over Zhou and Hu at least for reasons similar to the reasons stated above with regard to independent Claim 1. Thus, independent Claims 10 and 19, together with all claims depending therefrom, are believed to be patentable over Zhou and Hu. 
Accordingly, it is requested that the rejection of Claims 1 - 20 under 35 U.S.C. § 103 be withdrawn. New Claim 21, added by amendment, patentably defines over the applied references at least for the reasons stated above for the patentability of independent Claim 19, from which Claim 21 depends. 
 	Therefore, a Notice of Allowance for Claims 1 - 21 is earnestly solicited.  

Response to Applicant’s arguments
 	Examiner maintains the previous remarks expressed in support of the final rejection of the claims 1 – 20, namely that Applicant rest the arguments of the rebuttal on the features brought in by amendment, which recite, inter alia, first, second, and third flags, and making the particular claimed determinations based on these flags. However, the description as claimed is not described as distinctly in the Specifications section of the instant Application. The notions are implied as also disclosed in the Zhou reference. There is no explicit expression of first, second and third flags.
Thus, Applicant’s arguments do not apply to the current rejection on the new grounds of rejection based on additional pieces of art: WO 2020146665 A1 to Wang et al., and WO 2021118297 A1 to Hendry. 
	Accordingly, Examiner respectfully submits that the pending claims are not patentable in view of the 103 rejection as established as follows. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2020146665 A1), hereinafter “Wang,” in view of Hendry et al. (WO 2021118297 A1), hereinafter “Hendry,” and in view of Zhou (US 20130202051 A1).
  
	In regard to claim 1, Wang teaches: a method of decoding an encoded video bitstream (See Wang, Abstract and Fig. 2: example coding and decoding (codec) system; Pars. 0036, 0037, 0049, and 0062) the method comprising: 
obtaining, by processing circuitry of a device from the encoded video bitstream, a first parameter indicating a number of subpictures of a current picture; (See Wang, Par. 0117: Information related to sub-pictures that may be present in the coded video sequence (CVS) may be signaled in a sequence level parameter set, such as an SPS, including number of sub-pictures that are present in each picture of the CVS which may be signaled in the SPS; - i.e., through parameter indicating a number of subpictures of a current picture; See also Pars. 0121, 0135 and 0165)
Wang appears not to be specific about the subsequent limitations involving particular conditions on the signaled parameters as related to the number of subpictures of the current picture.
Nonetheless, Hendry teaches: when the first parameter indicates that the number of subpictures of the current picture is greater than one, (See Hendry, page 0018: In an embodiment of this document, when subpicture signaling exists, the number of subpictures may be greater than one. In one example, if subpicture signaling is present (ie, the value of subpics_present_flag is 1), information on the number of subpictures (ie, sps_num_subpics_minus1) may be greater than 0, and the number of subpictures is sps_num_subpics_minus1 + 1 (in sps_num_subpics_minus1). plus 1))

obtaining, by the processing circuitry of the device from the encoded video bitstream, a second parameter indicating whether the subpictures of the current picture are independently coded; (See Hendry, page 0018: In an embodiment of this document, when a picture is divided into subpictures, at least one subpicture among the subpictures may be an independently coded subpicture. Here, the value of the picture handling
flag (i.e., subpic_treated_as_pic_flag[i]) for the independently coded subpicture may be 1. In an embodiment of this document, subpictures of a picture based on the merging procedure of two or more subpictures may be independently coded subpictures.) 
Moreover, Zhou suggests: obtaining, by the processing circuitry of the device from the encoded video bitstream, a second parameter indicating whether the subpictures of the current picture are independently coded; (See Zhou, Abstract and Par. 007: determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; Par. 0086: Among the syntax elements that are encoded are picture parameter sets, flags indicating the CU/PU/TU partitioning of an LCU, the prediction and partitioning modes for the CUs; Figs. 8-11: tables including sub-picture information; Fig. 13: example of sub-picture entry signaling in a compressed bit stream; See further disclosure in claims 1 and 11 of Zhou)
when the second parameter indicates that the subpictures of the current picture are not independently coded, obtaining, by the processing circuitry of the device from the encoded video bitstream, third parameterswhether each one of the subpictures is treated as a picture, (See Zhou, Figs. 8-11, as cited above; Par. 0040: particular sub-picture partitioning used by an encoder is signaled in the compressed bit stream. In some embodiments, the signaling is explicit. In some embodiments, some or all of the signaling is implicit; Pars. 0074, 0093: sub-picture within a picture from information encoded in the bit stream; Par. 0131: information regarding sub-pictures described herein as being signaled in an adaptation parameter set may be signaled at another suitable location in the compressed bit stream, e.g., in a picture parameter set) 
Additionally, Zhou also suggests: decoding the current picture based on the obtained one or more of the firstparameter, the secondparameter, and the third parameters. (See again Zhou, Abstract: method for decoding a compressed video bit stream in a video decoder including determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; See also Par. 0095 and 0103) 
	It would have been therefore obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Zhou with Wang and Hendry, in order to implement a method of decoding based on flag values indicating conditions for partition of sub-pictures for decoding a current picture, thereby improving processing performance of the decoder.
 
	In regard to claim 2, the combination of Wang, Hendry, and Zhou teaches: the method of claim 1, wherein the firstparameter, the second parameter, and the third parameters are signaled in a sequence parameter set (SPS). (See Zhou, Par. 0029: SPS is a set of parameters signaled at the beginning of a compressed bit stream that apply by default to the decoding of the entire compressed bit stream; See also Pars. 0063, 0073 and 0093; See also rationale applied in rejection of Claim 1 in regard to the respective flags)

	In regard to claim 3, the combination of Wang, Hendry, and Zhou teaches: the method of claim 2, wherein the number of subpictures is signaled in the SPS. (See rationales applied to rejection of Claim 1 and Claim 2, in regard to SPS defined as a set of parameters signaled at the beginning of a compressed bit stream (Par. 0029); See further Zhou, Par. 0086: Among the syntax elements that are encoded are picture parameter sets, flags indicating the CU/PU/TU partitioning of an LCU, the prediction and partitioning modes for the CUs; Figs. 8-11)
 
	In regard to claim 4, the combination of Wang, Hendry, and Zhou teaches: the method of claim 1, wherein based on a picture size of the current picture being smaller than a size of a coding tree unit of a luma component of the current picture, the number of the subpictures (See Zhou, Par. 0027: the CUs within an LCU may be of different sizes. The partitioning is a recursive quadtree partitioning. The quadtree is split according to various criteria until a leaf is reached; maximum hierarchical depth of the quadtree is determined by the size of the smallest CU (SCU) specified for a picture) the number of the at least one subpicture is equal to one; - Picture blocks in coding are inherently related to luma components; See also Pars. 0037, 0039 and 0051).
 
	In regard to claim 5, the combination of Wang, Hendry, and Zhou teaches: the method of claim 4, wherein based on the number of the subpictures being equal to one, (See rationales applied to rejection of Claim 1 applied, mutatis mutandis, to rejection of Claim 5 under the condition of the number of the at least one subpicture being equal to one; - (See Zhou’s teaching in Abstract: method includes determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; Zhou, Par. 0086: syntax elements encoded as picture parameter sets, flags indicating partitioning of an LCU, prediction and partitioning modes for the CUs; Figs. 8-11: tables including sub-picture information; Fig. 13: example of sub-picture entry signaling in a compressed bit stream), i.e., obtaining a flag indicating whether subpicture partitioning information is explicitly signaled)) subpicture partitioning information for the current picture is not explicitly signaled. (See Zhou, Par. 0040: particular sub-picture partitioning used by an encoder is signaled in the compressed bit stream. In some embodiments, the signaling is explicit. In some embodiments, the some or all of the signaling is implicit)
 
	In regard to claim 6, the combination of Wang, Hendry, and Zhou teaches: the method of claim 1,  further comprising: when the first parameter indicates that the number of subpictures of the current picture is greater than one, obtaining, by the processing circuitry of the device from the encoded video bitstream for at least one subpicture of the subpictures, a size of the at least one subpicture of the subpictures. (See rationale applied to rejection of Claim 4, under Zhou’s teachings as in Zhou, Par. 0027: CUs within an LCU may be of different sizes; quadtree split according to various criteria; maximum hierarchical depth of the quadtree is determined by the size of the smallest CU (SCU) specified for a picture) the number of the at least one subpicture is equal to one; See also Pars. 0037, 0039 and 0051; - The additional limitations to claim 1 to make up claim 6 are not novel to the disclosures of the cited references)
  
	In regard to claim 7, the combination of Wang, Hendry, and Zhou teaches: the method of claim 6, wherein a-the size of the at least one subpicture of the subpictures comprises a height at least one subpicture of the subpictures. (See Zhou, Par. 0060: partitioning of a picture into sub-pictures; size difference between the largest sub-picture and the smallest sub-picture may be minimized; - The size of the subpictures comprising height and width of the subpictures relates to the notion of horizontal and vertical components disclosed in Zhou)
  
	In regard to claim 8, the combination of Wang, Hendry, and Zhou teaches: the method of claim 6, wherein a-the size of the at least one subpicture of the subpictures is indicated in the encoded video bitstream in units of a size of a coding tree unit of a luma component of the current picture. (Rationale applied to rejection of Claim 6 and Claim 7, as analyzed above, also applies, mutatis mutandis, to rejection of Claim 8, on the basis of Zhou; See further, as in Claim 4, Zhou’s teaching of the method of claim 1, wherein based on a picture size of the current picture being smaller than a size of a coding tree unit of a luma component of the current picture, as in Par. 0027)  

	In regard to claim 9, the combination of Wang, Hendry, and Zhou teaches: the method of claim 6, wherein a size of another subpicture is determined based on a-the size of the at least one subpicture of the subpictures(Refer to rejection of Claim 6, in view of Zhou’s teaching of the method of claim 1, wherein the subpicture partitioning information indicates a size of a subpicture from among the at least one subpicture. (Zhou, Par. 0027; See also Pars. 0037, 0039 and 0051))
 
	In regard to claim 10, the combination of Wang, Hendry, and Zhou teaches: a device for decoding an encoded video bitstream, the device comprising: processing circuitry configured to: , from the encoded video bitstream, a first parameter indicating a number of subpictures of a current picture; parameter indicates that the number of subpictures of the current picture is greater than one, obtain, from the encoded video bitstream, a second parameter indicating whether the subpictures of the current picture are independently coded; when the second parameter indicates that the subpictures of the current picture are not independently coded, obtain, from the encoded video bitstream, third parameters whether each one of the subpictures is treated as a picture; and 4Application No. 17/081,392 Reply to Office Action of December 21, 2021 the obtained one or more of the firstparameter, the second parameter, and the third parameters. (Claim 10 is a device drawn to the method of Claim 1, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 1) 

	In regard to claim 11, the combination of Wang, Hendry, and Zhou teaches: the device of claim 10, wherein the firstparameter, the second parameter, and the third parameters are signaled in a sequence parameter set (SPS). (Claim 11 is drawn to the method of Claim 2, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 2)

	In regard to claim 12, the combination of Wang, Hendry, and Zhou teaches: the device of claim 11, wherein the number of the subpictures (Claim 12 is drawn to the method of Claim 3, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 3) 

	In regard to claim 13, the combination of Wang, Hendry, and Zhou teaches: the device of claim 10, wherein based on a picture size of the current picture being smaller than a size of a coding tree unit of a luma component of the current picture (Claim 13 is drawn to the method of Claim 4, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 4) 
 
	In regard to claim 14, the combination of Wang, Hendry, and Zhou teaches: the device of claim 13, wherein based on the number of the subpictures being equal to one, subpicture partitioning information for the current picture is not explicitly signaled. (Claim 14 is drawn to the method of Claim 5, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 5)
 
	In regard to claim 15, the combination of Wang, Hendry, and Zhou teaches: the device of claim 10, wherein the first flag comprises sps-_num_subpics_minus1, wherein the second flag comprises sps_independent_subpics flag, and wherein the third flag comprises sps subpic treated as pic flag. (Claim 15 is drawn to the method of Claim 6, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 6)  

	In regard to claim 16, the combination of Wang, Hendry, and Zhou teaches: the device of claim 15, wherein -the size of the at least one subpicture of the subpictures comprises a height at least one subpicture of the subpictures. (Claim 16 is drawn to the method of Claim 7, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 7)

	In regard to claim 17, the combination of Wang, Hendry, and Zhou teaches: the device of claim 15, wherein +-the size of the at least one subpicture of the subpictures is indicated in the encoded video bitstream in units of a size of a coding tree unit of a luma component of the current picture. (Claim 17 is drawn to the method of Claim 8, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 8)

	In regard to claim 18, the combination of Wang, Hendry, and Zhou teaches: the device of claim 15, wherein a size of another subpicture is determined based on a-the size of the at least one subpicture of the subpictures(Claim 18 is drawn to the method of Claim 9, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 9) 

	In regard to claim 19, the combination of Wang, Hendry, and Zhou teaches: a non-transitory computer-readable medium storing instructions, processing circuitry of a device for decoding an encoded video bitstream, cause the processing circuitry to perform: btaining, from the encoded video bitstream, a first parameter indicating a number of subpictures of a current picture when the first parameter indicates that the number of subpictures of the current picture is greater than one, obtaining, from the encoded video bitstream, a 6Application No. 17/081,392 Reply to Office Action of December 21, 2021 second parameter indicating whether the subpictures of the current picture are independently coded; when the second parameter indicates that the subpictures of the current picture are not independently coded, obtaining, from the encoded video bitstream, third parameters whether each one of the subpictures is treated as a picture; and decoding the current picture based on the obtained one or more of the firstparameter, the secondparameter, and the third parameters. (Claim 19 is a non-transitory computer-readable medium drawn to the method of Claim 1, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 1)
 
	In regard to claim 20, the combination of Wang, Hendry, and Zhou teaches: the non-transitory computer-readable medium of claim 19, wherein the first parameter, the secondparameter, and the third parameters are signaled in a sequence parameter set (SPS). (Claim 20 is drawn to the method of Claim 2, and therefore, is rejected on the basis of the same rationale applied to rejection of Claim 2)

      	In regard to claim 21, the combination of Wang, Hendry, and Zhou teaches: the non-transitory computer-readable medium of claim 19, wherein the instructions, when executed by the processing circuitry of the device, further cause the processing circuitry to perform: when the first parameter indicates that the number of subpictures of the current picture is greater than one, (See rationale applied to rejection of Claim 1, on the basis of Hendry with the teaching of the limitations: when the first parameter indicates that the number of subpictures of the current picture is greater than one, (See Hendry, page 0018: In an embodiment of this document, when subpicture signaling exists, the number of subpictures may be greater than one. In one example, if subpicture signaling is present (ie, the value of subpics_present_flag is 1), information on the number of subpictures (ie, sps_num_subpics_minus1) may be greater than 0, and the number of subpictures is sps_num_subpics_minus1 + 1 (in sps_num_subpics_minus1). plus 1)), obtaining, from the encoded video bitstream for at least one subpicture of the subpictures, a size of the at least one subpicture of the subpictures. (See Wang, Par. 0053: syntax elements for specifying the size of a sub-picture may be specified; Par. 0112: decoder can determine the size of the sub-picture 722 from the SPS based on the sub-picture ID 733)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Hu et al. (US 20210014515 A1) teaches MEMORY CONSTRAINT FOR ADAPTATION PARAMETER SETS FOR VIDEO CODING.
		Chen et al. (US 20180020240 A1) teaches Apparatus for decoding current block from encoded bitstream.
		Keesman et al. (US 5805224 A) teaches Method and device for transcoding video signals.
		Li et al. (US 20200145690 A1) teaches REPRESENTATIVE MOTION INFORMATION FOR TEMPORAL MOTION PREDICTION IN VIDEO ENCODING AND DECODING.
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487